DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-13, in the reply filed on 08/11/2022 is acknowledged.
Claims 14-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, III and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control circuit, control panel, remote device, tablet, smart phone, LCD control, motion sensor, hand gesture, facial recognition, body recognition, voice activation (claim 11); and hatch (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6 and 9 are objected to because of the following informalities:  
Claim 1 recites the limitation “at least on dispensing vent” in line 8.  It is suggested to amend it to --- at least one dispensing vent ---.
Claim 6 recites the limitation “at least one of said wall” in line 1.  It is suggested to amend it to --- at least one of said walls ---.
Claim 9 recites the limitation “the fan assembly” in line 2.  It is suggested to amend it to --- the fan ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chancellor, Jr (US 3,449,838).

    PNG
    media_image1.png
    732
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    760
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    722
    435
    media_image3.png
    Greyscale


Regarding claim 1, Chancellor, Jr shows a wall-concealed drying apparatus (20, fig. 1), comprising: 
a housing chamber (interior chamber of item 30, fig. 2); 
at least one temperature element (60, fig. 2) within the housing chamber (interior chamber of item 30, fig. 2); 
at least one fan (48, fig. 3) coupled to at least one motor (54, fig. 3) disposed within the housing chamber (interior chamber of item 30, fig. 2) to control air flow via a control circuit (col. 3); 
at least one duct (30, fig. 2) coupled to the fan (48, fig. 3) and the temperature element (60, fig. 2) to direct a temperature-treated air flow through the housing chamber (interior chamber of item 30, fig. 2) for outward dispensing; 
said housing chamber (interior chamber of item 30, fig. 2) flushed against a wall (22, fig. 1), such that at least on (one) dispensing vent (78, 88, figs. 1, 2, 3) on a front wall (40, fig. 1) of the housing chamber (interior chamber of item 30, fig. 2) is aligned with at least one aperture (opening of item 22 where item 20 situated or aligned with, figs. 1, 3, 4) on the wall (22, fig. 1) and fastened in place (figs. 1, 3, 4); and 
said aperture (opening of item 22 where item 20 situated or aligned with, figs. 1, 3, 4) in substantial alignment with the dispensing vent (78, 88, figs. 1, 2, 3) for a user to receive the temperature-treated airflow via the vent (78, 88, figs. 1, 2, 3) to accomplish at least one of drying.

Regarding claim 2, Chancellor, Jr shows wherein said housing chamber (interior chamber of item 30, fig. 2) has at least one top wall (36, fig. 2), bottom wall (38, fig. 2), side wall (34, fig. 2) and a back wall (32, fig. 2).

Regarding claim 3, Chancellor, Jr shows wherein said apparatus (20, fig. 1) used to dry at least one of body, hair, feet, nails and hands (hairs, hands or other parts of the body, Abstract, col. 5, lines 32-43).
Regarding claim 4, Chancellor, Jr shows wherein said housing chamber (interior chamber of item 30, fig. 2) comprises at least one of a vertical or horizontal configuration (vertical configuration, fig. 1).

Regarding claim 5, Chancellor, Jr shows further comprising: wing extensions (upper and lower curve portions or extensions of item 40 which extend above item 36 and below item 38 of item 30, figs. 2, 3, 4) on said front wall (40, fig. 1) to secure fastening with at least one of a stud (26, figs. 3, 4) or wall (22, fig. 1) (conventional hardware, col. 5, lines 26-31).

Regarding claim 6, Chancellor, Jr shows wherein at least one of said wall (walls) (36, 38, 34, figs. 2, 3, 4) of the housing chamber (interior chamber of item 30, fig. 2) is bolted, taped, screwed, bracketed or glued to at least one of a (26, figs. 3, 4) or wall (22, fig. 1) (conventional hardware, col. 5, lines 26-31).

Regarding claim 7, Chancellor, Jr shows wherein said vents (78, 88, figs. 1, 2, 3) is configured in at least one of a vertical or horizontal configuration (horizontal configuration, fig. 1).

Regarding claim 8, Chancellor, Jr shows wherein said vents (78, 88, figs. 1, 2, 3) are configured in at least one of a plurality of holes (slots), circular slot, irregular slots, rectangular slots, square slots, or a linear slot (figs. 1-4) in at least one of a vertical or horizontal configuration (horizontal configuration, fig. 1).

Regarding claim 9, Chancellor, Jr shows wherein said temperature element (60, fig. 2) treats the air in communication from the fan assembly (the fan) (48, fig. 3) to dispense at least one of ambient air, hot air, or cool air.

Regarding claim 10, Chancellor, Jr shows further comprising: a control panel (at item 66, figs. 1, 4) being at least one of electrically or wirelessly coupled to the control circuit (col. 3) for the activation of the apparatus (20, fig. 1).

Regarding claim 11, Chancellor, Jr shows wherein said control circuit (col. 3) is activated by at least one of a control panel (at item 66, figs. 1, 4), remote device, tablet, smart phone, LCD control, motion sensor, hand gesture, facial recognition, body recognition, or voice activation.

Regarding claim 12, Chancellor, Jr shows wherein said vent (78, 88, figs. 1, 2, 3) may be configured for at least one of an aperture or angle adjustment (92, figs. 2-6), in sections or throughout the length of the vent (78, 88, figs. 1, 2, 3), by the user or autonomously, for at least one of directing or selectively preventing temperature-treated airflow at directed body parts (as shown in figs. 2-4, the item 92 can be manually adjusted by a user for directing or selectively preventing temperature-treated airflow at directed body parts).

Regarding claim 13, Chancellor, Jr shows further comprising at least one hatch (84, fig. 1) to provide access to the apparatus (20, fig. 1) for maintenance work.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762